DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: the claim depends from claim 14, which is canceled. The claim should be amended to instead depend from claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rafuse (US 5,797,729) in view of Hou (CN 104566645, see attached English translation), Benevelli US 5,247,989) and Kim (US 2014/0033744).
	As to claim 11, Rafuse teaches a known control method for an air conditioner including a compressor, the method comprising:
	acquiring suction temperature of a compressor using a sensor 30; and
	selectively adjusting frequency of the compressor according to the suction temperature (col. 1, lines 20-35), wherein if the suction temperature is too low (thus below a first preset temperature), then the compressor frequency is decreased (col. 1, lines 30-35).

	Rafuse teaches decreasing compressor frequency if suction temperature is too low and increasing compressor frequency if suction temperature is too high (col. 1, lines 30-35), but does not explicitly teach maintaining compressor operating frequency if the suction temperature is higher than the first preset temperature and lower than a second preset temperature, or increasing the frequency if the suction temperature is higher than the second preset temperature. However, Hou teaches controlling compressor speed to be lowered if a measured temperature is below a first setpoint, maintained if the temperature is between the first setpoint and a second setpoint, and increased if the temperature is above the second setpoint (page 8, steps 314-316). Such an operation is performed to maintain a system temperature within a target range. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Rafuse to utilize the setpoint range control as claimed and taught by Hou because it would provide the system a degree of hysteresis in order to achieve the target suction temperature without short cycling around a single setpoint.
	Rafuse, as modified, is silent regarding a third setpoint temperature as claimed. However, Benevelli teaches that it is known to shut off a compressor if an input temperature becomes too high (col. 4, lines 35-38). Therefore it would have been 
	Rafuse, as modified, does not explicitly teach acquiring an indoor coil unit temperature and only selectively adjusting the compressor frequency when the coil temperature is higher than a preset temperature in the manner as claimed. However, Kim teaches stopping a compressor and performing a defrost operation when the temperature of an indoor coil is lower than a defrost termination temperature (paragraph 95). As such one of ordinary skill would recognize that unless the indoor coil temperature is above a certain temperature, the compressor should not be operated and thus the speed of the compressor should be zero (rather than being selectively adjusted).Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the method of Rafuse to include operating as claimed and taught by Kim because it would prevent inefficient system operation by ensuring that the indoor coil is properly defrosted before when operating the compressor.
	As to claims 16-17, Rafuse, as modified, does not explicitly teach stopping and/or resuming operation of the compressor in the manner as claimed. However, Benevelli teaches that it is known to shut off a compressor if an input temperature becomes too low (col. 4, lines 35-38). Furthermore, Official Notice is taken that it is well known in the art to utilize a degree of hysteresis for temperature and time durations to  
	As to claims 19-20, Rafuse, as modified and discussed in the rejections above, also teaches the limitations of claims 19-20.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rafuse in view of Hou, Benevelli, and Kim as applied above, and further in view of Archibald (US 6,622,500).
	As to claim 15, Rafuse, as modified, does not explicitly teach acquiring outdoor ambient temperature and determining the first, second, and third preset temperatures according to the outdoor ambient temperature. However, Archibald teaches that it is known to adjust target parameters based on an acquired ambient temperature (see abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the method of Rafuse to include acquiring an ambient temperature and determining the preset temperatures based on the ambient temperature in the manner as taught by Archibald because it would allow the system to be adjusted for effective operation based on environmental changes.

Response to Arguments
Applicant's arguments, see pages 2-4, filed 2/28/2022 have been fully considered but they are not persuasive.
	The applicant argues that the cited references do not teach or suggest “determining the indoor unit coil temperature firstly, and then the frequency of the compressor is selectively adjusted according to the suction temperature of the outdoor unit”, as required by independent claim 11. The examiner respectfully disagrees. First is noted that the argument is not commensurate with the scope of the claims as there is no recitation that the method steps must be performed in any particular order. Additionally, Kim teaches that it is known to operate the compressor ONLY if the indoor coil temperature is higher than a preset threshold (paragraph 95). Therefore, when modifying the operation of Rafuse in view of Kim, the indoor coil temperature must necessarily be detected before the compressor frequency adjustment can be performed because when the temperature is below the threshold the compressor will be stopped, and when the temperature is above the threshold the compressor will be operated in the cooling mode. Therefore it is maintained that the limitations of the claims would have been obvious in view of the cited combination of references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763